Citation Nr: 1101154	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  08-00 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a stomach disorder, to include 
gastroesophageal reflux disease.

3.  Whether new and material evidence has been received by VA to 
reopen a claim for service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in June 2006 by the VARO 
in Huntington, West Virginia, denying the Veteran's claim for 
direct and secondary service connection for hypertension and his 
claims to reopen for service connection for a stomach disorder 
and sinusitis.  

Pursuant to his request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in July 2009.  A transcript 
of that proceeding is of record and the record of that proceeding 
remained open for an additional 45-day period to permit the RO to 
obtain and associate with the claims folder pertinent VA 
treatment records.  The records in question were thereafter made 
a part of the claims folder, along with the Veteran's written 
waiver for their initial review by the RO.  

Issues involving the Veteran's entitlement to service 
connection or increased ratings for residuals of inservice 
shrapnel wounds have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).   Therefore, the Board does not have 
jurisdiction over them and they are referred to the AOJ 
for appropriate action.  


The Board herein finds that new and material evidence has been 
received by VA to permit reopening of the Veteran's previously 
denied claims for service connection for a stomach disorder, to 
include GERD, and for sinusitis.  Those claims, herein reopened, 
are further addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the VA's Appeals Management Center 
(AMC) in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hypertension, in association with 
service-connected diabetes mellitus, was previously established 
by an RO rating decision in October 2002 and remains in effect; 
that rating decision was not thereafter revised on the basis of 
clear and unmistakable error, nor has service connection for 
hypertension been severed by VA action.   

2.  Service connection for sinusitis was previously and most 
recently denied by RO action in September 1977 and service 
connection for a stomach disorder was most recently denied by RO 
action in April 2005.  

3.  Since entry of the most recent rating decisions denying 
service connection for a stomach disorder and sinusitis, evidence 
received by VA was not previously before VA decision makers, 
relates to an unestablished fact, and raises a reasonable 
possibility of substantiating the previously denied claims for 
service connection.  


CONCLUSIONS OF LAW

1.  Inasmuch as service connection for hypertension has been 
previously established and continues to remain in effect, the 
Board is without jurisdiction to consider the merits of the 
developed claim for direct and/or secondary service connection 
for hypertension.  38 U.S.C.A. § 7105(d)(5) (West 2002).  


2.  The RO's decisions of September 1977 and April 2005, denying 
most recently the Veteran's claims for service connection for 
sinusitis and a stomach disorder, respectively, are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  

3.  Since entry of those prior decisions, new and material 
evidence has been received by VA with which to reopen the 
previously denied claims for sinusitis and a stomach disorder, to 
include GERD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal of the Claim for Direct and Secondary Service 
Connection for Hypertension

By its rating decision of October 2002, the RO granted service 
connection for diabetes mellitus, Type II, with diabetic 
retinopathy and hypertension, effective from July 2001.  Written 
notice of this action was provided to the Veteran later in 
October 2002.  Given that such decision was not thereafter 
modified by any finding of clear and unmistakable error or by any 
severance of service connection for hypertension, the grant of 
service connection for hypertension remains in effect and the 
severity of such disorder should be evaluated accordingly 
following entry of this decision.  As the RO has incorrectly 
developed and certified for the Board's review, without regard to 
its prior actions, and inasmuch as there are no questions of law 
or fact presented for appellate review, this matter is beyond the 
Board's jurisdiction and must be dismissed.  38 U.S.C.A. 
§ 7105(d)(5) (West 2002).  

New and Material Evidence: Service Connection for a Stomach 
Disorder and Sinusitis

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States 

Code, its implementing regulations, or the body of law 
interpretive thereof, is obviated.

In general, decisions of the agency of original jurisdiction (the 
RO) or by the Board that are not appealed within in the 
prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 
C.F.R. § 3.104.  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last 
final denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material evidence 
had been presented) will be evaluated in the context of the 
entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  In 
addition, certain chronic diseases, such as a peptic ulcer, may 
be presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  


Service connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, 
the nexus between service and the current disability can be 
satisfied by medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Service connection for sinusitis and for a stomach disorder was 
originally denied by RO action in September 1977, when it was 
determined that the claimed disorders were not shown by the 
evidence then of record.  Following notice to the Veteran of the 
denial action and his appellate rights, no timely appeal was 
initiated, thereby rendering final the September 1977 action.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  Claims to reopen for 
service connection for a stomach disorder followed, with denials 
thereof occurring in October 2002, and most recently in April 
2005, and in each instance, it was determined that new and 
material evidence had not been received by VA to permit 
reopening.  Upon notice to the Veteran of the April 2005 denial 
and of his right to appeal, no timely appeal was initiated, which 
rendered such action final.  Id.  

Given the finality of the most recent denials of service 
connection in September 1977 and April 2005, respectively, the 
question at this juncture is whether new and material evidence 
has been received by VA to reopen the Veteran's previously denied 
claims.  This ordinarily necessitates a review of the evidence 
submitted prior to and subsequent to those most recent, final 
denials.  However, in this instance, notice is taken by the Board 
that the record includes additional private medical records for 
the period dating to as early as November 1972 with complaints 
being 

noted therein as to sinus and stomach-related problems, in 
addition to the transcript of the Veteran's recent Board hearing, 
at which he offered sworn testimony as to presence of his stomach 
and sinus symptoms and treatment therefor from the time of his 
service discharge to the present.  

This documentary and testimonial evidence, the credibility of 
which, although not its weight, is to be presumed per Justus v. 
Principi, 3 Vet. App. 510, 513 (1992), meets the requisites of 38 
C.F.R. § 3.156, including raising a reasonable possibility of 
substantiating the claims for service connection for a stomach 
disorder and sinusitis by way of service incurrence.  To that 
extent, alone, the previously denied claims therefor are reopened 
and such matters are further addressed in the Remand portion of 
this document.  38 U.S.C.A. § 5108.  


ORDER

The appeal involving the Veteran's claim for service connection 
for hypertension is dismissed, given that service connection was 
previously been established by RO action in July 2002 and that 
grant of service connection for hypertension remains in effect to 
this date.  

New and material evidence having been received, the claims for 
service connection for a stomach disorder, to include GERD, and 
for sinusitis are reopened.


REMAND

There remains for consideration the merits of the Veteran's 
reopened claims for service connection for a stomach disorder and 
sinusitis, but it appears that additional development is 
necessary prior to the Board's entry of a final decision as to 
such matters.  In this regard, the Board notes the Veteran's 
contention, as voiced at his recent hearing, that not all of his 
VA treatment records were considered in the context of VA 
examinations performed in October 2005 or in the adjudication of 
his 

claims.  It, too, is observed that while a general medical 
examination by VA in 2005 indicated the existence of 
gastrointestinal and sinus-related symptoms, only a diagnosis of 
allergic rhinitis was recorded and no opinion was set forth as to 
the service incurrence or aggravation of such disability.  In 
view of the foregoing, the Board finds that the conduct of 
additional VA medical examinations and the solicitation of 
medical opinions as to questions raised by this appeal are 
necessary prior to final adjudication.  Remand to permit the AMC 
to undertake this development is therefore necessitated.  
38 C.F.R. § 19.9 (2010).  

Accordingly, this portion of the Veteran's appeal is REMANDED for 
the following actions:

1.  Ensure compliance with the provisions 
of 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159 (2010), 
in terms of the remaining appellate issues 
as to the Veteran's reopened claims for 
service connection for a stomach disorder, 
including GERD, and for sinusitis, 
regarding what evidence is still needed to 
support his entitlement to the requested 
benefits and what the VA's role is in 
assisting him in obtaining that evidence.  

Also, request that the Veteran identify in 
writing to the extent possible all VA and 
non-VA health care providers or facilities, 
which have treated him since service for 
his claimed stomach disorder and sinusitis, 
including Doctors Bsharah and Selvaraj, to 
include the names and addresses of those 
providers or facilities, the specific 
disability treated, and the approximate 
dates of treatment.  



Upon receipt of such information, the AMC 
should obtain all pertinent records of 
treatment, not already on file for 
inclusion in the Veteran's VA claims 
folder.  

2.  Obtain all pertinent VA treatment 
records, not already on file, including 
those compiled since October 2007 at VA 
medical facilities in Beckley, Charleston, 
and Huntington, West Virginia, for 
inclusion in the Veteran's VA claims 
folder.  

3.  Thereafter, afford the Veteran VA 
medical examination(s) for the purpose of 
evaluating the nature and etiology of his 
claimed stomach disorder, including but not 
limited to GERD, and sinusitis.  The claims 
folder should be made available to and 
reviewed by each VA examiner for use in the 
study of this case and the prepared report 
of such evaluation(s) should indicate 
whether the claims folder was made 
available and reviewed.  Such 
examination(s) should also entail the 
taking of a complete medical history, as 
well as the conduct of a physical 
examination and all diagnostic studies 
deemed warranted by the examiner.  All 
applicable diagnoses should then be set 
forth.

As well, the VA examiner(s) is asked to 
offer an opinion as to the following:

Is it at least as likely as not that a 
gastrointestinal disorder, to include GERD, 
and/or a disorder of or affecting the 
sinuses originated during the Veteran's 
period of service from May 1967 to May 1969 
or is otherwise related thereto?  Is there 
a showing of a peptic ulcer during the one-
year period after service, and, if so, to 
what degree?  

The examiner(s) is further advised that the 
term as likely as not does not mean within 
the realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended onset date or causal 
relationship; less likely weighs against 
the claim.

The examiner(s) is also asked to provide a 
rationale used in formulating his or her 
opinion in the written report and if any 
requested opinion cannot be provided 
without resort to speculation that fact and 
the reasons why that is the case should be 
fully set forth within the examination 
report.

4.  Lastly, readjudicate the Veteran's 
reopened claims for service connection for 
a stomach or gastrointestinal disorder, 
including GERD, and for sinusitis or other 
disorder affecting the sinuses, and if any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case, which should contain notice of 
all relevant actions taken on the claims 
for benefits.  An appropriate period of 
time should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn as to the outcome of this matter by the actions 
herein requested.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


